


110 HR 7114 IH: Independence at Home Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7114
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide certain high cost Medicare beneficiaries suffering from multiple
		  chronic conditions with access to Independence at Home services in lower cost
		  treatment settings, such as their residences, under a plan of care developed by
		  an Independence at Home physician or Independence at Home nurse
		  practitioner.
	
	
		1.Short titleThis Act may be cited as the
			 Independence at Home Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the November 2007
			 Congressional Budget Office Long Term Outlook for Health Care Spending, unless
			 changes are made to the way health care is delivered, growing demand for
			 resources caused by rising health care costs and to a lesser extent the
			 nation’s expanding elderly population will confront Americans with increasingly
			 difficult choices between health care and other priorities. However,
			 opportunities exist to constrain health care costs without adverse health care
			 consequences.
			(2)Medicare beneficiaries with multiple
			 chronic conditions account for a disproportionate share of Medicare spending
			 compared to their representation in the overall Medicare population, and
			 evidence suggests that such patients often receive poorly coordinated care,
			 including conflicting information from health providers and different diagnoses
			 of the same symptoms.
			(3)People with
			 chronic conditions account for 76 percent of all hospital admissions, 88
			 percent of all prescriptions filled, and 72 percent of physician visits.
			(4)More than 60
			 percent of physicians treating patients with chronic conditions believe that
			 their training did not adequately prepare them to coordinate in-home and
			 community services; educate patients with chronic conditions; manage the
			 psychological and social aspects of chronic care; provide effective nutritional
			 guidance; and manage chronic pain.
			(5)Recent studies cited by the Congressional
			 Budget Office found substantial differences among regions of the country in the
			 cost to Medicare of treating beneficiaries with multiple chronic conditions
			 with lower cost regions experiencing better outcomes and lower mortality rates.
			 These studies have suggested that Medicare spending could be reduced by 30
			 percent if more conservative practice styles were adopted, however, the current
			 Medicare fee-for-service program creates incentives to provide fragmented, high
			 cost health care services.
			(6)Studies show that hospital utilization and
			 emergency room visits for patients with multiple chronic conditions can be
			 reduced and significant savings can be achieved through the use of
			 interdisciplinary teams of health care professionals caring for patients in
			 their places of residence.
			(7)The Independence at Home program, designed
			 to fund better health care and improved health care technology through savings
			 it achieves, uses a patient-centered health care delivery model to permit the
			 growing number of Medicare beneficiaries with multiple chronic conditions to
			 remain as independent as possible for as long as possible and to receive care
			 in a setting that is preferred by the beneficiary involved and the family of
			 such beneficiary.
			(8)The Independence at Home program begins
			 Medicare reform by creating incentives for practitioners and providers to
			 develop methods and technologies for providing better and lower cost health
			 care to the highest cost Medicare beneficiaries with the greatest incentives
			 provided in the case of highest cost beneficiaries.
			(9)The Independence at Home program
			 incorporates lessons learned from prior demonstration projects and phase I of
			 the Voluntary Chronic Care Improvement program under section 1807 of the Social
			 Security Act, enacted in sections 721 and 722 of the Medicare Prescription
			 Drug, Improvement and Modernization Act of 2003 (Public Law 108–173).
			(10)The Independence
			 at Home Act provides for a chronic care coordination demonstration for the
			 highest cost Medicare beneficiaries with multiple chronic conditions that holds
			 providers accountable for quality outcomes, patient satisfaction, and mandatory
			 minimum savings on an annual basis.
			(11)The Independence
			 at Home Act generates savings by providing better, more coordinated care to the
			 highest cost Medicare beneficiaries with multiple chronic conditions, reducing
			 duplicative and unnecessary services, and avoiding unnecessary hospitalizations
			 and emergency room visits.
			3.Establishment of
			 voluntary Independence at Home chronic care coordination demonstration project
			 under traditional Medicare fee-for-service program
			(a)In
			 generalTitle XVIII of the
			 Social Security Act is amended—
				(1)by amending subsection (c) of section 1807
			 (42 U.S.C. 1395b–8) to read as follows:
					
						(c)Independence at
				Home chronic care coordination demonstration projectA demonstration project for Independence at
				Home chronic care coordination programs for high cost Medicare beneficiaries
				with multiple chronic conditions is set forth in section
				1807A.
						;
				and
				(2)by inserting after
			 section 1807 the following new section:
					
						1807A.Independence at Home chronic care coordination demonstration
		  project(a)In general
								(1)ImplementationThe Secretary shall, where possible, enter
				into agreements with at least two unaffiliated Independence at Home
				organizations, as described in this section, to provide chronic care
				coordination services for a period of three years in each of the 13 highest
				cost States and the District of Columbia and in 13 additional States that are
				representative of other regions of the United States. Such organizations shall
				have documented experience in furnishing the types of services covered by this
				section to eligible beneficiaries in non-institutional settings using qualified
				teams of health care professionals that are directed by Independence at Home
				physicians or Independence at Home nurse practitioners and that use health
				information technology and individualized plans of care.
								(2)EligibilityAny organization shall be eligible for an
				Independence at Home agreement in the developmental phase if it is an
				Independence at Home organization (as defined in subsection (b)(7)) and has the
				demonstrated capacity to provide the services covered under this section to the
				number of eligible beneficiaries specified in subsection (e)(3)(C). No
				organization shall be prohibited from participating because of its small size
				as long as it meets the eligibility requirements of this section.
								(3)Independent
				evaluationThe Secretary
				shall contract for an independent evaluation of the Independence at Home
				demonstration project under this section with an interim report to be provided
				after the first year and a final report to be provided after the third year of
				the project. Such an evaluation shall be conducted by a contractor with
				knowledge of chronic care coordination programs for the targeted patient
				population and demonstrated experience in the evaluation of such programs. Each
				such report shall include an assessment of the following factors and shall
				identify the characteristics of individual Independence at Home programs that
				are the most effective:
									(A)Quality
				improvement measures.
									(B)Beneficiary,
				caregiver, and provider satisfaction.
									(C)Health outcomes
				appropriate for patients with multiple chronic conditions.
									(D)Cost savings to
				the program under this title.
									(4)AgreementsThe
				Secretary shall enter into agreements, beginning not later than one year after
				the date of the enactment of this section, with Independence at Home
				organizations that meet the participation requirements of this section,
				including minimum performance standards developed under subsection (e)(3), in
				order to provide access by eligible beneficiaries to Independence at Home
				programs under this section.
								(5)RegulationsAt least three months before entering into
				the first agreement under this section, the Secretary shall publish in the
				Federal Register the specifications for implementing this section.
								(6)Periodic progress
				reportsSemi-annually during the first year in which this section
				is implemented and annually thereafter during the period of implementation of
				this section, the Secretary shall submit to the Committees on Ways and Means
				and Energy and Commerce of the House of Representatives and the Committee on
				Finance of the Senate a report that describes the progress of implementation of
				this section and explaining any variation from the Independence at Home program
				as described in this section.
								(b)DefinitionsFor
				purposes of this section:
								(1)Activities of
				daily livingThe term activities of daily living
				means bathing, dressing, grooming, transferring, feeding, or toileting.
								(2)CaregiverThe
				term caregiver means, with respect to an individual with a
				qualifying functional impairment, a family member, friend, or neighbor who
				provides assistance to the individual.
								(3)Eligible
				beneficiary
									(A)In
				generalThe term eligible beneficiary means, with
				respect to an Independence at Home program, an individual who—
										(i)is
				entitled to benefits under part A and enrolled under part B, but not enrolled
				in a plan under part C;
										(ii)has a qualifying
				functional impairment and has been diagnosed with two or more of the chronic
				conditions described in subparagraph (C); and
										(iii)within the 12
				months prior to the individual first enrolling with an Independence at Home
				program under this section, has received benefits under this title for services
				described in each of clauses (i), (ii) and (iii) of subparagraph (D).
										(B)DisqualificationsSuch
				term does not include an individual—
										(i)who is receiving
				benefits under section 1881;
										(ii)who is enrolled
				in a PACE program under section 1894;
										(iii)who is enrolled in (and is not disenrolled
				from) a chronic care improvement program under section 1807;
										(iv)who within the previous year has been a
				resident for more than 90 days in a skilled nursing facility, a nursing
				facility (as defined in section 1919), or any other facility identified by the
				Secretary;
										(v)who resides in a
				setting that presents a danger to the safety of in-home health care providers
				and primary caregivers; or
										(vi)whose enrollment
				in an Independence at Home program the Secretary determines would be
				inappropriate.
										(C)Chronic
				conditions describedThe chronic conditions described in this
				subparagraph are the following:
										(i)Congestive heart
				failure.
										(ii)Diabetes.
										(iii)Chronic
				obstructive pulmonary disease.
										(iv)Ischemic heart
				disease.
										(v)Peripheral
				arterial disease.
										(vi)Stroke.
										(vii)Alzheimer’s
				Disease and other dementias designated by the Secretary.
										(viii)Pressure
				ulcers.
										(ix)Hypertension.
										(x)Neurodegenerative diseases designated by
				the Secretary which result in high costs under this title, including amyotropic
				lateral sclerosis (ALS), multiple sclerosis, and Parkinson’s disease.
										(xi)Any other chronic condition that the
				Secretary identifies as likely to result in high costs to the program under
				this title when such condition is present in combination with one or more of
				the chronic conditions specified in the preceding clauses.
										(D)Services
				describedThe services described in this subparagraph are the
				following:
										(i)Non-elective
				inpatient hospital services.
										(ii)Services in the
				emergency department of a hospital.
										(iii)Any of the
				following services:
											(I)Extended care
				services.
											(II)Services in an
				acute rehabilitation facility.
											(III)Home health
				services.
											(4)Independence at
				home assessmentThe term Independence at Home
				assessment means, with respect to an eligible beneficiary, a
				comprehensive medical history, physical examination, and assessment of the
				beneficiary’s clinical and functional status that—
									(A)is conducted
				by—
										(i)an
				Independence at Home physician or an Independence at Home nurse practitioner;
										(ii)a
				physician assistant, nurse practitioner, or clinical nurse specialist, as
				defined in section 1861(aa)(5), who is employed by an Independence at Home
				organization and is working in collaboration with an Independence at Home
				physician or Independence at Home nurse practitioner; or
										(iii)any other health
				care professional that meets such conditions as the Secretary may specify;
				and
										(B)includes an
				assessment of—
										(i)activities of
				daily living and other co-morbidities;
										(ii)medications and
				medication adherence;
										(iii)affect,
				cognition, executive function, and presence of mental disorders;
										(iv)functional status,
				including mobility, balance, gait, risk of falling, and sensory
				function;
										(v)social functioning
				and social integration;
										(vi)environmental
				needs and a safety assessment;
										(vii)the ability of
				the beneficiary’s primary caregiver to assist with the beneficiary’s care as
				well as the caregiver’s own physical and emotional capacity, education, and
				training;
										(viii)whether the
				beneficiary is likely to benefit from an Independence at Home program;
										(ix)whether the
				conditions in the beneficiary’s home or place of residence would permit the
				safe provision of services in the home or residence, respectively, under an
				Independence at Home program; and
										(x)other factors
				determined appropriate by the Secretary.
										(5)Independence at
				Home care teamThe term Independence at Home care
				team—
									(A)means, with respect to a participant, a
				team of qualified individuals that provides services to the participant as part
				of an Independence at Home program; and
									(B)includes an
				Independence at Home physician or an Independence at Home nurse practitioner
				and an Independence at Home coordinator (who may also be an Independence at
				Home physician or an Independence at Home nurse practitioner).
									(6)Independence at
				Home coordinatorThe term Independence at Home
				coordinator means, with respect to a participant, an individual
				who—
									(A)is employed by an
				Independence at Home organization and is responsible for coordinating all of
				the elements of the participant’s Independence at Home plan;
									(B)is a licensed health professional, such as
				a physician, registered nurse, nurse practitioner, clinical nurse specialist,
				physician assistant, or other health care professional as the Secretary
				determines appropriate, who has at least one year of experience providing and
				coordinating medical and related services for individuals in their homes;
				and
									(C)serves as the
				primary point of contact responsible for communications with the participant
				and for facilitating communications with other health care providers under the
				plan.
									(7)Independence at
				home organizationThe term
				Independence at Home organization means a provider of services, a
				physician or physician group practice, a nurse practitioner or nurse
				practitioner group practice, or other legal entity which receives payment for
				services furnished under this title (other than only under this section) and
				which—
									(A)has entered into
				an agreement under subsection (a)(2) to provide an Independence at Home program
				under this section;
									(B)(i)is able to provide all
				of the elements of the Independence at Home plan in a participant’s home or
				place of residence, or
										(ii)if the organization is not able to
				provide all such elements in such home or residence, has adequate mechanisms
				for ensuring the provision of such elements by one or more qualified entities;
										(C)has Independence at Home physicians,
				clinical nurse specialists, nurse practitioners, or physician assistants
				available to respond to patient emergencies 24 hours a day, seven days a
				week;
									(D)accepts all eligible beneficiaries from the
				organization’s service area except to the extent that qualified staff are not
				available; and
									(E)meets other
				requirements for such an organization under this section.
									(8)Independence at
				Home physicianThe term Independence at Home
				physician means a physician who—
									(A)is employed by or affiliated with an
				Independence at Home organization, as required under paragraph (7)(C), or has
				another contractual relationship with the Independence at Home organization
				that requires the physician to be responsible for the plans of care for the
				physician’s patients;
									(B)is
				certified—
										(i)by
				the American Board of Family Physicians, the American Board of Internal
				Medicine, the American Osteopathic Board of Family Physicians, the American
				Osteopathic Board of Internal Medicine, the American Board of Emergency
				Medicine, or the American Board of Physical Medicine and Rehabilitation;
				or
										(ii)by a Board
				recognized by the American Board of Medical Specialties and determined by the
				Secretary to be appropriate for the Independence at Home program;
										(C)has—
										(i)a certification in geriatric medicine as
				provided by American Board of Medical Specialties; or
										(ii)passed the clinical competency examination
				of the American Academy of Home Care Physicians and has substantial experience
				in the delivery of medical care in the home, including at least two years of
				experience in the management of Medicare patients and one year of experience in
				home-based medical care including at least 200 house calls; and
										(D)has furnished
				services during the previous 12 months for which payment is made under this
				title.
									(9)Independence at
				Home nurse practitionerThe
				term Independence at Home nurse practitioner means a nurse
				practitioner who—
									(A)is employed by or affiliated with an
				Independence at Home organization, as required under paragraph (7)(C), or has
				another contractual relationship with the Independence at Home organization
				that requires the nurse practitioner to be responsible for the plans of care
				for the nurse practitioner’s patients;
									(B)practices in
				accordance with State law regarding scope of practice for nurse
				practitioners;
									(C)is
				certified—
										(i)as a Gerontologic Nurse Practitioner by the
				American Academy of Nurse Practitioners Certification Program or the American
				Nurses Credentialing Center; or
										(ii)as a family nurse
				practitioner or adult nurse practitioner by the American Academy of Nurse
				Practitioners Certification Board or the American Nurses Credentialing Center
				and holds a certificate of Added Qualification in gerontology, elder care or
				care of the older adult provided by the American Academy of Nurse
				Practitioners, the American Nurses Credentialing Center or a national nurse
				practitioner certification board deemed by the Secretary to be appropriate for
				an Independence at Home program; and
										(D)has furnished services during the previous
				12 months for which payment is made under this title.
									(10)Independence at
				Home planThe term Independence at Home plan means a
				plan established under subsection (d)(2) for a specific participant in an
				Independence at Home program.
								(11)Independence at
				Home programThe term Independence at Home program
				means a program described in subsection (d) that is operated by an Independence
				at Home organization.
								(12)ParticipantThe
				term participant means an eligible beneficiary who has voluntarily
				enrolled in an Independence at Home program.
								(13)Qualified
				entityThe term qualified entity means a person or
				organization that is licensed or otherwise legally permitted to provide the
				specific element (or elements) of an Independence at Home plan that the entity
				has agreed to provide.
								(14)Qualifying
				functional impairmentThe term qualifying functional
				impairment means an inability to perform, without the assistance of
				another person, two or more activities of daily living.
								(c)Identification
				and enrollment of prospective program participants
								(1)Notice to
				eligible independence at home beneficiariesThe Secretary shall
				develop a model notice to be made available to Medicare beneficiaries (and to
				their caregivers) who are potentially eligible for an Independence at Home
				program by participating providers and by Independence at Home programs. Such
				notice shall include the following information:
									(A)A description of
				the potential advantages to the beneficiary participating in an Independence at
				Home program.
									(B)A description of
				the eligibility requirements to participate.
									(C)Notice that
				participation is voluntary.
									(D)A statement that
				all other Medicare benefits remain available to beneficiaries who enroll in an
				Independence at Home program.
									(E)Notice that those who enroll in an
				Independence at Home program may have co-payments for house calls by
				Independence at Home physicians or by Independence at Home nurse practitioners
				reduced or eliminated at the discretion of the Independence at Home physician
				or Independence at Home nurse practitioner involved.
									(F)A description of
				the services that could potentially be provided under an Independence at Home
				plan.
									(G)A description of
				the method for participating, or withdrawing from participation, in an
				Independence at Home program or becoming no longer eligible to so
				participate.
									(2)Voluntary
				participation and choiceAn eligible beneficiary may participate
				in an Independence at Home program through enrollment in such program on a
				voluntary basis and may terminate such participation at any time. Such a
				beneficiary may also receive Independence at Home services from the
				Independence at Home organization of the beneficiary’s choice but may not
				receive Independence at Home services from more than one Independence at Home
				organization at a time.
								(d)Independence at
				Home program requirements
								(1)In
				generalEach Independence at Home program shall, for each
				participant enrolled in the program—
									(A)designate—
										(i)an Independence at Home physician or an
				Independence at Home nurse practitioner; and
										(ii)an Independence
				at Home coordinator;
										(B)have a process to
				ensure that the participant received an Independence at Home assessment before
				enrollment in the program;
									(C)with the
				participation of the participant (or the participant’s representative or
				caregiver), an Independence at Home physician or an Independence at Home nurse
				practitioner, and Independence at Home coordinator, develop an Independence at
				Home plan for the participant in accordance with paragraph (2);
									(D)ensure that the
				participant receives an Independence at Home assessment at least annually after
				the original assessment to ensure that the Independence at Home plan for the
				participant remains current and appropriate;
									(E)implement all of
				the elements of the participant’s Independence at Home plan and in instances in
				which the Independence at Home organization does not provide specific elements
				of the Independence at Home plan, ensure that qualified entities successfully
				implement those specific elements;
									(F)provide for an electronic medical record
				and electronic health information technology to coordinate the participant’s
				care and to exchange information with the Medicare program and electronic
				monitoring and communication technologies and mobile diagnostic and therapeutic
				technologies as appropriate and accepted by the participant; and
									(G)respect the
				participant’s right to health information privacy and obtain permission from
				the participant (or responsible person) for the use and disclosure of
				identifiable health information necessary for treatment, payment, or health
				care operations.
									(2)Independence at
				home plan
									(A)In
				generalAn Independence at
				Home plan for a participant shall be developed with the participant, an
				Independence at Home physician or an Independence at Home nurse practitioner,
				an Independence at Home coordinator, and, if appropriate, one or more of the
				participant’s caregivers and shall—
										(i)document the
				chronic conditions, co-morbidities, and other health needs identified in the
				participant’s Independence at Home assessment;
										(ii)determine which elements of an Independence
				at Home plan described in subparagraph (C) are appropriate for the participant;
				and
										(iii)identify the
				qualified entity responsible for providing each element of such plan.
										(B)Communication of
				individualized independence at home plan to the independence at home
				coordinatorIf the Independence at Home physician or Independence
				at Home nurse practitioner responsible for conducting the participant’s
				Independence at Home assessment and developing the Independence at Home plan is
				not the participant’s Independence at Home coordinator, the Independence at
				Home physician or Independence at Home nurse practitioner is responsible for
				ensuring that the participant’s Independence at Home coordinator has such plan
				and is familiar with the requirements of the plan and has the appropriate
				contact information for all of the members of the Independence at Home care
				team.
									(C)Elements of
				independence at home planAn
				Independence at Home organization shall have the capability to provide,
				directly or through a qualified entity, and shall offer all of the following
				elements of an Independence at Home plan to the extent they are appropriate and
				accepted by a participant:
										(i)Self-care education and preventive care
				consistent with the participant’s condition.
										(ii)Coordination of
				all medical treatment furnished to the participant, regardless of whether such
				treatment is covered and available to the participant under this title.
										(iii)Information
				about, and access to, hospice care.
										(iv)Pain and
				palliative care and end-of-life care.
										(v)Education for
				primary caregivers and family members.
										(vi)Caregiver
				counseling services and information about, and referral to, other caregiver
				support and health care services in the community.
										(vii)Monitoring and
				management of medications as well as assistance to participants and their
				caregivers with respect to selection of a prescription drug plan under part D
				that best meets the needs of the participant’s chronic conditions.
										(viii)Referral to
				social services, such as personal care, meals, volunteers, and individual and
				family therapy.
										(ix)Access to
				phlebotomy and ancillary laboratory and imaging services, including point of
				care laboratory and imaging diagnostics.
										(3)Primary treatment
				role within an Independence at Home care team An Independence at
				Home physician or an Independence at Home nurse practitioner may assume the
				primary treatment role as permitted under State law.
								(4)Additional
				responsibilities
									(A)Outcomes
				reportEach Independence at
				Home organization offering an Independence at Home program shall monitor and
				report to the Secretary, in a manner specified by the Secretary, on—
										(i)patient
				outcomes;
										(ii)beneficiary,
				caregiver, and provider satisfaction with respect to coordination of the
				participant’s care; and
										(iii)the achievement
				of mandatory minimum savings described in subsection (e)(6).
										(B)Additional
				requirementsEach such organization and program shall comply with
				such additional requirements as the Secretary may specify.
									(e)Terms and
				conditions
								(1)In
				generalAn agreement under this section with an Independence at
				Home organization shall contain such terms and conditions as the Secretary may
				specify consistent with this section.
								(2)Clinical, quality
				improvement, and financial requirementsThe Secretary may not
				enter into an agreement with such an organization under this section for the
				operation of an Independence at Home program unless—
									(A)the program and organization meet the
				requirements of subsection (d), minimum quality and performance standards
				developed under paragraph (3), and such clinical, quality improvement,
				financial, and other requirements as the Secretary deems to be appropriate for
				participants to be served; and
									(B)the organization
				demonstrates to the satisfaction of the Secretary that the organization is able
				to assume financial risk for performance under the agreement with respect to
				payments made to the organization under such agreement through available
				reserves, reinsurance, or withholding of funding provided under this title, or
				such other means as the Secretary determines appropriate.
									(3)Minimum quality
				and performance standards
									(A)In
				generalThe Secretary shall develop mandatory minimum quality and
				performance standards for Independence at Home organizations and
				programs.
									(B)Standards to be
				includedSuch standards shall include measures of—
										(i)participant
				outcomes;
										(ii)satisfaction of
				the beneficiary, caregiver, and provider involved; and
										(iii)cost savings
				consistent with paragraph (6).
										(C)Minimum
				participation standardSuch
				standards shall include a requirement that, for any year after the first year,
				an Independence at Home program had an average number of participants during
				the previous year of at least 100 participants.
									(4)Term of
				agreement and modificationThe agreement under this subsection shall
				be, subject to paragraphs (3)(C) and (5), for a period of three years, and the
				terms and conditions may be modified during the contract period only upon the
				request of the Independence at Home organization.
								(5)Termination and
				non-renewal of agreement
									(A)In
				generalIf the Secretary
				determines that an Independence at Home organization has failed to meet the
				minimum performance standards under paragraph (3) or other requirements under
				this section, the Secretary may terminate the agreement of the organization at
				the end of the contract year.
									(B)Required
				termination where risk to health or safety of a participantThe
				Secretary shall terminate an agreement with an Independence at Home
				organization at any time the Secretary determines that the care being provided
				by such organization poses a threat to the health and safety of a
				participant.
									(C)Termination by
				Independence at Home organizationsNotwithstanding any other provision of this
				subsection, an Independence at Home organization may terminate an agreement
				with the Secretary under this section to provide an Independence at Home
				program at the end of a contract year if the organization provides to the
				Secretary and to the beneficiaries participating in the program notification of
				such termination more than 90 days before the end of such year. Paragraphs (6),
				(8), and (9)(B) shall apply to the organization until the date of
				termination.
									(D)Notice of
				involuntary terminationThe
				Secretary shall notify the participants in an Independence at Home program as
				soon as practicable if a determination is make to terminate an agreement with
				the Independence at Home organization involuntarily as provided in
				subparagraphs (A) and (B). Such notice shall inform the beneficiary of any
				other Independence at Home organizations that might be available to the
				beneficiary.
									(6)Mandatory
				minimum savings
									(A)In
				generalUnder an agreement
				under this subsection, each Independence at Home organization shall ensure that
				during any year of the agreement for its Independence at Home program, there is
				an aggregate savings in the cost to the program under this title for
				participating beneficiaries, as calculated under subparagraph (B), that is not
				less than the product of—
										(i)5
				percent of the estimated average monthly costs that would have been incurred
				under parts A, B, and D if those beneficiaries had not participated in the
				Independence at Home program; and
										(ii)the number of
				participant-months for that year.
										(B)Computation of
				aggregate savings
										(i)Model for
				calculating savingsThe
				Secretary shall contract with a nongovernmental organization or academic
				institution to independently develop an analytical model for determining
				whether an Independence at Home program achieves at least savings required
				under subparagraph (A) relative to costs that would have been incurred by
				Medicare in the absence of Independence at Home programs. The analytical model
				developed by the independent research organization for making these
				determinations shall utilize state-of-the-art econometric techniques, such as
				Heckman’s selection correction methodologies, to account for sample selection
				bias, omitted variable bias, or problems with endogeneity.
										(ii)Application of
				the modelUsing the model developed under clause (i), the
				Secretary shall compare the actual costs to Medicare of beneficiaries
				participating in an Independence at Home program to the predicted costs to
				Medicare of such beneficiaries to determine whether an Independence at Home
				program achieves the savings required under subparagraph (A).
										(iii)Revisions of
				the modelThe Secretary shall require that the model developed
				under clause (i) for determining savings shall be designed according to
				instructions that will control, or adjust for, inflation as well as risk
				factors including, age, race, gender, disability status, socioeconomic status,
				region of country (such as State, county, metropolitan statistical area, or zip
				code), and such other factors as the Secretary determines to be appropriate,
				including adjustment for prior health care utilization. The Secretary may add
				to, modify, or substitute for such adjustment factors if such changes will
				improve the sensitivity or specificity of the calculation of costs
				savings.
										(iv)Participant-monthIn
				making the calculation described in subparagraph (A), each month or part of a
				month in a program year that a beneficiary participates in an Independence at
				Home program shall be counted as a participant-month.
										(C)Notice of savings
				calculationNo later than 120
				days before the beginning of any Independence at Home program year, the
				Secretary shall publish in the Federal Register a description of the model
				developed under subparagraph (B)(i) and information for calculating savings
				required under subparagraph (A), including any revisions, sufficient to permit
				Independence at Home organizations to determine the savings they will be
				required to achieve during the program year to meet the savings requirement
				under such subparagraph. In order to facilitate this notice, the Secretary may
				designate a single annual date for the beginning of all Independence at Home
				program years that shall not be later than one year from the date of enactment
				of this section.
									(7)Manner of
				paymentSubject to paragraph (8), payments shall be made by the
				Secretary to an Independence at Home organization at a rate negotiated between
				the Secretary and the organization under the agreement for—
									(A)Independence at Home assessments;
				and
									(B)on a per-participant, per-month basis for
				the items and services required to be provided or made available under
				subsection (d).
									(8)Ensuring
				mandatory minimum savingsThe Secretary shall require any
				Independence at Home organization that fails in any year to achieve the
				mandatory minimum savings described in paragraph (6) to provide those savings
				by refunding payments made to the organization under paragraph (7) during such
				year.
								(9)Budget neutral
				payment condition
									(A)In
				generalUnder this section, the Secretary shall ensure that the
				cumulative, aggregate sum of Medicare program benefit expenditures under parts
				A, B, and D for participants in Independence at Home programs and funds paid to
				Independence at Home organizations under this section, shall not exceed the
				Medicare program benefit expenditures under such parts that the Secretary
				estimates would have been made for such participants in the absence of such
				programs.
									(B)Treatment of
				savingsIf an Independence at Home organization achieves
				aggregate savings in a year in excess of the mandatory minimum savings
				described in paragraph (6), 80 percent of such aggregate savings shall be paid
				to the organization and the remainder shall be retained by the programs under
				this title.
									(f)Waiver of
				coinsurance for house callsA
				physician or nurse practitioner furnishing services in the home or residence of
				a participant in an Independence at Home program may waive collection of any
				coinsurance that might otherwise be payable under section 1833(a) with respect
				to such services.
							(g)ReportNot later than one year after the end of
				the Independence at Home demonstration project under this section, the
				Secretary shall submit to Congress a report on such project. Such report shall
				include information on—
								(1)whether
				Independence at Home programs under the project met the performance standards
				for beneficiary, caregiver, and provider satisfaction; and
								(2)participant outcomes and cost savings, as
				well as the characteristics of the programs that were most effective and
				whether the participant eligibility criteria identified beneficiaries who were
				in the top ten percent of the highest cost Medicare
				beneficiaries.
								.
				(b)Conforming
			 amendments
				(1)Section 1833(a) of
			 such Act (42 U.S.C. 1395l(a)) is amended, in the matter before paragraph (1),
			 by inserting and section 1807A(f) after section
			 1876.
				(2)Section 1128B(b)(3) of such Act (42 U.S.C.
			 1320a–7b(b)(3)) is amended—
					(A)by striking
			 and at the end of subparagraph (G);
					(B)by striking
			 1853(a)(4). at the end of the first subparagraph (H) and
			 inserting 1853(a)(4);;
					(C)by redesignating
			 the second subparagraph (H) as subparagraph (I) and by striking the period at
			 the end and inserting ; and; and
					(D)by adding at the
			 end the following new subparagraph:
						
							(J)a waiver of coinsurance under section
				1807A(f).
							.
					
